On Rehearing.
On motion for rehearing defendants urge with great force that the statement of facts herein fails to show any application for reappraisement of the land of Dr. MacRae. This is correct. When the land was reappraised at $5 per acre does not appear. Beyond all cavil of a doubt, reappraisement there was. The land on the original sale was appraised at $3.-56% per acre.
On the forfeiture of the MacRae original purchase on September 22, 1925, notice thereof was given to the County Clerk ¿í Pecos County, which was dated September 24, 1925, and filed September 26, 1925. MacRae, so far as the record goes, did not request a reappraisement within sixty days from the notice of forfeiture.
On January 6, 1928, MacRae made application to repurchase at a valuation of $5 per acre. There is no evidence that during the period from the forfeiture and the said application the State sold the land to any other purchaser. We think.it clear and undisputed that there was no other sale. Chapter 94, p. 267, of the Acts of 1925 was amended, First Called Session of the Legislature, 1926, Chapter 25, p. 43. It is now Article 5326a, Vernon’s Ann. Civ. Statutes. Section 2 of said amended Act provides for including in the list of forfeited lands, lands theretofore forfeited and unsold.
On January 6, 1928, the Commissioner of the General Land Office gave notice that the land in controversy had been forfeited prior to January 7, 1927, and was unsold, and might be repurchased if an application for revaluation were made by the former owner within sixty days from the date of the notice.
On January 6, 1928, MacRae made application to repurchase at $5 per acre. As stated, when this valuation was made does not appear from the record. The application was to repurchase. Unless there was a reappraisement of the land the Commissioner was without authority to accord the preference right to purchase. A preference right was unquestionably given. We think the record forces the conclusion that MacRae did apply for re-appraisement of the land and same was forthwith made at $5 per acre. The land was awarded January 27, 1928, the endorsement of the Land Office on the application shows the land was appraised at $5 per acre. The law giving tire right to apply for the reappraisement does not specify that such application be in writing.
The action of the Land Commissioner in awarding the land on the application to repurchase, in the absence of a showing to the contrary, justifies the presumption that such application for appraisement was made. Gulf Production Co. v. State, Tex.Civ.App., 231 S.W. 124.
If irregularities there were in the manner of the repurchase of this land, which we do not hold, it cannot affect the main and serious question in this case. It clearly appears that it was a repurchase as provided for in Article 5326a. This right had its inception in the prior purchase when Dr. MacRae was unmarried. Title was acquired by the exercise of this right.
Had Dr. MacRae elected to reinstate his forfeited purchase by payment of the arrearages, there can be little question here. Judkins v. Robison, 109 Tex. 6, 160 S.W. 955; Gulf Production Co. v. State, Tex.Civ.App., 231 S.W. 124.
The amendment to Article 5326, R.S. 1925, gives a right additional to that of reinstatement. Magnolia Petroleum Co. v. Walker, 125 Tex. 430, 83 S.W.2d 929.
In case of forfeiture this right of reinstatement existed from the date of the purchase. This qualification must be made, that in case of a valid sale to another, the right was extinguished. Conceded, it must be, that the right to repurchase as distinguished from reinstatement had its inception in the Act of 1925 and the amendment thereto of 1926. The amendments to 5326, R.S.1925, of 1925 and 1926, were the inception of the right to repurchase. At the time of the passage of these amendments Dr. MacRae and defendant' were married, and were husband and wife on the date of the repurchase. But, as stated in Magnolia Petroleum Co. v. Walker, supra, the right to repurchase ‘ was only an alternative to the existent right of reinstatement. The right of reinstatement existed to the date of the application to repurchase. This right of repurchase or reinstatement was not a title. Houston Oil Co. of Texas v. Reese-Corriher Lumber Co., Tex.Civ.App., 181 S.W. 745, writ refused.
*326- But we think it had its inception in the original purchase. The title acquired by the repurchase was acquired by the exercise of this right.
Motion is overruled.